Title: From Thomas Jefferson to Martin Oster, 19 November 1786
From: Jefferson, Thomas
To: Oster, Martin



Sir
Paris Nov. 19. 1786

I have lately recieved the inclosed letter from a Mr. Warneck who stiles himself the brother of an officer of that name who died in Virginia. Not doubting Sir that you will be better acquainted than I am with the nature of what he requires and what may best suit his purpose, I have taken the liberty of inclosing you his letter and begging the favor of you to do in this case what your acquaintance with the laws of the two countries may make you suppose necessary. I hope you will be so good as [to] excuse this freedom on my part and be assured Sir of [those] sentiments with which I have the honor to be your most obedient humble Servant,

Th: Jefferson

